Exhibit 23.1 ZYCPA Company Limited Certified Public Accountants Consent of Independent Registered Public Accounting Firm To the Board of Directors China Sun Group High-Tech Co. We hereby consent to the use in this Registration Statement on Form S-8 of our report dated September 14, 2010, relating to the consolidated financial statements of China Sun Group High-Tech Co. as of and for the year ended May 31, 2010, which appear in the Annual Report on Form 10-K of China Sun Group High-Tech Co. for the year ended May 31, 2010. /s/ ZYCPA Company Limited ZYCPA Company Limited Certified Public Accountants September 22, 2010 Hong Kong, China
